DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the instant application. Claims 1-20 are allowed. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on August 18, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(b) rejection, the grounds for rejection are moot in view of Applicant’s amendment and the rejection and claim objections have been withdrawn. 
	With regards to the objection to the drawings, Applicant notes that “the examiner accepted the drawings without any further comments.” The examiner has not accepted the drawings (i.e., it is noted on the PTO-37 form and in the previous Office Action that the drawings are objected to; therefore, the objection remains and correction is required). 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The claims have been amended as follows: in claim 5, line 5 of the claim, “whereR11” and been replaced with “where R11”. 

REASONS FOR ALLOWANCE
The near-infrared absorbing compositions, comprising a copper complex represented by Chemical Formula 1, and optical structures, camera modules and electronic devices thereof of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the copper complexes. The prior art does not disclose a near-infrared absorbing composition which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the compositions of the prior art have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626